EXHIBIT 10.20

 

TERM SHEET

PLANT SPECIFICATIONS, SCOPE OF SERVICES AND COMMERCIAL TERMS

 

CONFIDENTIAL

 

This Term Sheet issued on 12th day of March, 2008 contains the basic terms upon
which SK Engineering & Construction (hereinafter referred to as the “EPC
Contractor”) and Northern Ethanol (Sarnia) Inc. as “Owner” (each of which may be
referred to as a “Party” or jointly as “Parties”) may negotiate an Engineering,
Procurement, Construction, Commissioning, Start-Up and Performance Test Run
Assistance Contract (“EPC Contract”) for the construction of a dry mill ethanol
plant to be located at 1265 Vidal Street, Sarnia, Ontario, as more specifically
described herein (the “Project”). The EPC Contract is expected to be fixed price
with a fixed delivery.

 

This Term Sheet is not legally binding on either of the Parties. It is intended
that some of the terms and conditions of the EPC Contract will be based on the
provisions contained in this Term Sheet and will be negotiated between the
Parties based on the EPC Contractor’s proposal. This Term Sheet is intended to
act as a guide only for the EPC Contractor to create a proposal for the Project
and is no way exhaustive as to the supplies and services that may be required
for the Project.

 

1.0

Base Contract Project Description:

 

1.1

Project Description:

 

The plant will be a dry mill ethanol plant with a design capacity of 108 million
US gallons per year (USgpy) of undenatured anhydrous ethanol, (113.4 million
USgpy denatured fuel ethanol) with a design basis for operating for twenty-four
(24) hours per day for a minimum of three hundred fifty (350) days per year. The
plant will be located at 1265 Vidal Street, Sarnia, Ontario, Canada (the
“Plant”). The Plant will be designed and constructed (but not guaranteed) with a
planned life of 25 years and a planned long term availability of 98% on an
annual basis while achieving a production level of 100% of design level. The
Plant will be designed to be operated by a staff of approximately 42 qualified
persons. At the time of the Mechanical Completion, the EPC Contractor shall
supply a Plant availability philosophy that demonstrates an efficient startup to
full production schedule. At the time of the final Performance Test, the Plant
will be required to meet the conditions set out in the environmental permits and
applicable Laws and Governmental Authorizations both during normal operation and
up-set conditions.

 

1.2.

Scope Limits:

 

The baseline scope of work limits of the Project will be comprised of:

 

1.2.1

EPC Contractor’s Scope of Supply:

 

 

 

--------------------------------------------------------------------------------



 

The “EPC Contractor’s Scope of Supply” for the Project means the scope items set
out on Schedule “A” attached to this Term Sheet. All pricing for the EPC
Contract provided by EPC Contractor (the “Price” or “Contract Price”) is for the
EPC Contractor’s Scope of Supply (as the same may be amended in writing by the
Parties). The Price to be developed assumes that the Owner will provide the
“Owner’s Scope of Supply” which may include services provided by others as set
out in Schedule “B” of this Term Sheet.

 

1.2.2

Owner’s Scope of Supply:

 

The Owner’s Scope of Supply for the Project means the additional items that may
be required as a result of the Project site conditions and Owner preferences.
“Owner’s Scope of Supply” items are set out as indicated in the “Owner’s Scope
of Supply”, attached as Schedule “B” to this Term Sheet.

 

The Parties may agree to move one or more of the Owner’s Scope of Supply items
from Owner’s Scope of Supply to EPC Contractor’s Scope of Supply during
discussions, finalization efforts regarding Plant specifications and design, and
during final EPC Contract negotiations. In the event of such modifications, the
EPC Contract Price will be adjusted to reflect the additional items added.

 

1.3

Project Approach:

 

The EPC Contractor shall act as the prime contractor on the Project. EPC
Contractor may subcontract construction and other services necessary to
construct the Plant for a lump-sum price.

 

2.0

Scope Overview:

 

This document describes the scope of the Project. The Project is located on land
owned by the Owner. Generally, the Project will send ethanol to customers via
rail, road and barge and receive material from suppliers via rail, road and
barge on a continual basis. See Appendix 1 for the Site map and boundary limits.

 

During the proposal development period, the Owner intends to work closely with
the EPC Contractor to define certain Project requirements which are presently
unknown. These unknowns include the cycle design, fuel handling, boiler
equipment, cooling configuration, equipment layouts, building requirements,
geotechnical requirements, redundancy, control philosophy, contract terms and
conditions and interface requirements. Any layout drawings and equipment
footprints provided with this scope of work are conceptual. The EPC Contractor
is expected to develop acceptable layouts based on space constraints,
operability, maintainability, performance and good design practice which
maintain the process design footprint. The design is also intended to reduce
cost, enhance efficiency, enhance energy conservation, and ensure
constructability.

 

2.1

EPC Contractor’s Scope of Supply:

 

 

 

--------------------------------------------------------------------------------



 

The EPC Contractor shall submit a lump sum price proposal for the defined EPC
Contractor’s Scope of Supply within 5 1/2 months after the execution of the
Phase 2 agreement with Delta-T, or such other period as may be mutually agreed
upon by the Parties in writing, with pricing broken out based on the template
set out in Schedule “E” annexed hereto, together with a schedule for the
engineering, construction, commissioning and start-up of the Project (together,
the “Proposal”). The EPC Contractor shall base its Proposal on a reference plant
which has been completed as a lump sum EPC Contract. The reference plant shall
be similar in scope and design to the Project described herein and shall form
the basis for supply of minor auxiliary equipment, finishing details and
standards not specifically outlined. EPC Contractor shall provide details
regarding its reference plant in its Proposal. The EPC Contractor’s Scope of
Supply for the Project is attached hereto as Schedule “A” as same may be amended
in writing from time to time by the Parties.

 

It is the intention of the Parties that the EPC Contractor and the Owner will,
immediately upon receipt of the Proposal referred to above, begin discussions
with a view towards drafting a definitive EPC Contract based upon the EPC
Contractor’s Scope of Supply set out in Schedule “A” (as same may be amended in
writing from time to time by the Parties). The Parties agree that they will
enter into a binding EPC Contract within thirty (30) days from the date of
receipt by Owner of the Proposal and at an acceptable lump sum price to the
Owner from the EPC Contractor, or such other date as may be agreed upon in
writing between the Parties.

 

2.2

Owners Scope of Supply:

 

The Owner’s Scope of Supply shall include those items set out in Schedule “B” as
same may be amended in writing from time to time by the Parties.

 

3.0

Pricing:

 

3.1

The parties acknowledge that the EPC Contractor has already delivered to the
Owner a non-binding target price (excluding demolition costs) for the Project in
an amount up to USD$204,000,000. This price includes the applicable Provincial
Sales Tax (PST) but excludes all Goods and Services Taxes (GST) which are the
responsibility of Owner.

 

3.2

A lump sum price for the Project will be negotiated and agreed upon between the
Parties, after submittal of a final summary estimate breakdown spread sheet
together with those items which are long-lead items requiring immediate deposit.
The summary estimate will be developed in a collaborative effort with the Owner
and the Owner will have an opportunity to review the estimate and breakdown
spreadsheet prior to its finalization. The EPC Contractor’s price shall remain
valid for 60 days from submission to the Owner. The EPC Contractor shall provide
the Owner with a list of all proposed major subcontractors and suppliers it
intends to use on the Project. The EPC Contract Price shall be based on the EPC
Contractor’s Scope of Supply set forth in Schedule “A” and shall not include any
amount for the Owner’s Scope of Supply except to the extent the Parties have
agreed in writing to move any Owner’s Scope of Supply items from Owner’s Scope
of Supply to EPC Contractor’s Scope of Supply.

 

 

--------------------------------------------------------------------------------



 

3.3

Except for information/data relating to Delta-T’s Ethanol Technology, if the
Owner has not paid for same, the Parties agree that all documents, drawings and
technical data provided by the Owner and relied upon by the EPC Contractor in
connection with the preparation of the Proposal shall be the property of the
Owner. Upon notice by the Owner, the EPC Contractor shall forthwith deliver such
information to the Owner.

 

4.0

Information, Goods and Services to be Provided by Owner

 

The Owner shall provide all Owner Scope of Supply items set forth in Schedule
“B” below and otherwise set forth in the EPC Contract, which may be adjusted or
revised based upon mutual agreement of the Parties.

 

5.0

Confidentiality:  

 

5.1

Project Confidentiality:

 

The Parties agree, to the extent permitted by law, to preserve and protect the
confidentiality of the Agreement. Both Parties recognize that federal or
provincial law may require the filing of this Term Sheet with, or the furnishing
of information to, governmental authorities or regulatory agencies. Both Parties
further recognize the need, from time to time, for the submission of the Term
Sheet to affiliates, consultants, financers, or contractors performing work on,
or related to, the subject matter of this Term Sheet. The Owner agrees to allow
the submission of the Term Sheet to the EPC Contractor’s affiliates,
consultants, or contractors if such affiliates, consultants, or contractors
agree to protect the confidentiality of the Term Sheet. In the event either
Party is of the opinion that applicable law requires it to file the Term Sheet
with, or to disclose information related to the Term Sheet (other than
information required by laws and regulations in effect as of the date hereof to
be furnished in periodic reports to governmental authorities) to, any judicial
body, governmental authority or regulatory agency, that Party shall so notify
the other Party in writing prior to the disclosure or filing of the Term Sheet.

 

5.2

Public Disclosure:

 

Any public announcements concerning the transaction contemplated by this Term
Sheet shall be approved in advance by the Owner and the EPC Contractor except
for disclosures required by law, in which case the disclosing Party shall
provide a copy of the disclosure to the other Party prior to its public release.

 

5.3

Confidentiality:

 

The EPC Contractor shall not use any confidential information provided to it by
the Owner or Delta-T for any purpose other than those permitted under the EPC
Contract. Delta-T shall remain the sole owner of the Ethanol Technology (as
defined in the EPC Contract) and of all copyrights and drawings and other
documents provided by Delta-T under the EPC Contract. Delta-T shall grant the
Owner a separate, non-exclusive, no-fee (so long as such fee is paid to Delta-T
under the EPC Contract), non-transferable license agreement granting the right
to others, solely for the

 

 

--------------------------------------------------------------------------------



purpose of use at the Plant and for maintenance, optimization or enhancement of
the Plant as defined in the Technology License. The Owner shall not disclose to
anyone other than its employees, contractors and agents any aspect of the
Ethanol Technology for the purpose of maintenance or repair of the Plant, unless
the Owner first gives written notice of the need for maintenance or repair and
sufficient time for Delta-T to respond, provided that this provision shall not
apply in the event that the repair or maintenance must be made on an emergency
basis. The EPC Contractor and the Owner shall each agree to and abide by the
confidentiality provisions required by Delta-T.

 

6.0

Completion:

 

6.1

Mechanical Completion

 

EPC Contractor shall ensure that Mechanical Completion (as defined below and in
further detail in Schedule “F”) shall be achieved prior to the date of
Substantial Completion. Mechanical Completion shall be achieved 20 months
following issuance of a full notice to proceed (the “Guaranteed Mechanical
Completion Date”) and when, among other matters to be set out in the EPC
Contract:

 

The physical completion of the Work relating to the Project is mechanically and
electrical sound and such that the Work is ready to undergo start-up, including
(to the extent applicable): (i) setting of the applicable Equipment on
foundations; (ii) connecting such Equipment to other applicable Equipment with
piping, wiring, controls, and safety systems; (iii) ensuring that such Equipment
and such related operating systems are individually cleaned, pressure tested,
leak checked, lubricated, and point-to-point checked to verify that such
Equipment and such related operating systems have been correctly installed so as
to respond to simulated test signals equivalent to actual signals received
during operation; and (iv) ensuring that such Equipment and related operating
systems are ready for initial operation, adjustment and testing and may be so
operated in a safe and reliable manner, adjusted and tested without damage
thereto and for its intended purpose (collectively “Mechanical Completion”).

 

6.2

Substantial Completion

 

Upon achievement of Mechanical Completion, the EPC Contractor shall direct,
oversee and manage Owner’s personnel to start-up the Plant, stabilize operation
and begin one or more continuous and uninterrupted 120 hour Substantial
Completion Performance Test(s) of the Plant, in accordance with agreed upon
procedures, ensuring that the Plant meets specified performance guarantees (the
“Performance Tests”).

 

The EPC Contractor shall achieve Substantial Completion within 21.5 months after
issuance of a Full Notice to Proceed (the “Guaranteed Substantial Completion
Date”)

 

Notwithstanding any statute law, Substantial Completion shall be deemed to have
been achieved when:

 

 

(i) Mechanical Completion has been achieved;

 

 

 

--------------------------------------------------------------------------------



 

(ii) the Plant is substantially and materially complete and has been fully
designed, constructed and equipped in accordance with the EPC Contractor’s scope
of work, the specifications and all Project requirements, and is ready to be
used for its intended purpose, save for the completion of any then outstanding
punch list items;

 

(iii)      120 -hour continuous performance run, at no less than 95% production,
meeting Delta-T’s System Design Specification for a 108 million gallon per year
ethanol plant, other than: (i) gas and electric power usage, which may exceed
the consumption amounts required by such specifications by not more than 5%,
produces ethanol to a quality specified in current ASTM standard (D4806-06c) and
current Canadian Denatured Ethanol Standard, and meets the legal permitting
requirements, if any, for Substantial and also guarantee of DDGS moisture and
DDGS yield guarantee

 

(iv) training of Owner’s personnel for the operation of the Plant has been
completed and all draft or final versions of the operating manuals have been
delivered to Owner; and

 

(v) such other items have been completed, provided or achieved, as the case may
be, as the Parties will specify in the EPC Contract.

 

If the Plant achieves Substantial Completion prior to the Guaranteed Substantial
Completion Date, then no schedule liquidated damages shall be payable by EPC
Contractor.

 

Subject to Force Majeure Events and Owner caused delay, the EPC Contractor
agrees that it must meet the minimum requirements of Substantial Completion by
the Guaranteed Substantial Completion Date.

 

In the event of delays caused by the Owner, or Force Majeure Events, the EPC
Contractor shall be entitled to adjustment of the Project schedule and costs in
accordance with the terms and conditions of the EPC Contract.

 

7.0

Final Completion:  

 

7.1

Final Performance Test

 

Upon achieving Substantial Completion, EPC Contractor shall begin a 168 hour
Final Performance Test in an effort to meet 100% of the Performance Guarantee
levels while demonstrating that the Plant meets the requirements of air and
other permits.

 

If after four (4) months from the Substantial Completion Date, or sooner at the
EPC Contractor’s option, EPC Contractor has failed to achieve 100% of the
Performance Guarantees as set out in Section 8.2 below, EPC Contractor shall pay
performance liquidated damages to Owner not to exceed EPC Contractor’s
performance liquidated damages cap.

 

Between Substantial Completion and Final Completion, EPC Contractor shall have
access to the Plant in order to further adjust, tune and modify the Plant or
make the necessary changes to the

 

 

--------------------------------------------------------------------------------



Plant and without unreasonable disruption to the Owner’s operations and
business, and EPC Contractor may re-run Performance Tests in order to meet or
exceed the Performance Guarantees. EPC Contractor agrees that the last
Performance Test will be the only accepted test to be taken into account to
determine if the EPC Contractor has achieved the Performance Guarantees. Upon
achieving all permit requirements and 100% of the Performance Guarantees or the
EPC Contractor’s payment of performance liquidated damages and completion of all
punch list work, final acceptance will be deemed to be met.

 

If due to the unreasonable actions of the Owner, EPC Contractor is prevented
from achieving Final Completion or from achieving its Performance Guarantees and
such prevention continues for a period in excess of thirty (30) aggregate days,
then Final Completion shall be deemed to occur on the thirty-first (31st)
aggregate day. EPC Contractor shall provide Owner with 3 days written notice
prior to deeming Final Completion achieved under this clause.

 

7.2

Final Completion

 

 

Final Completion occurs when:

 

(i) all permit requirements have been met;

 

 

(ii) all punch list items have been corrected;

 

(iii) all drawings, manuals, governmental authorizations, lists and materials
otherwise required to be provided to Owner pursuant to this Agreement have been
provided by EPC Contractor;

 

 

(iv) EPC Contractor has provided each waiver and release required; and

 

(v) EPC Contractor has either passed the Final Performance Test or paid
Performance Liquidated Damages.

 

8.0

Performance Specifications and Guarantees:

 

8.1

EPC Contractor Performance Specifications:

 

Upon Substantial Completion of the Plant, the Plant shall function to meet the
criteria and specifications based upon:

 

a)         Feedstock: minimum 56 lb per bushel test weight Dent Corn containing
(measured by weight) maximum 14.5% moisture, 72% on as is basis fermentable
starch and maximum 1% foreign material; and

 

b)

Natural gas heat value: minimum 910 BTU Per SCF (1 atm. 70 degrees F using LHV)

 

to meet the specifications and criteria as follows:

 

 

 

--------------------------------------------------------------------------------



i)

Product Specifications:

 

 

Ethanol

 

99.8

% @60 Deg F by volume

Moisture

 

0.2

% volume ASTME-203

Acidity

 

70

ppm max ASTMD—D1613

Density

 

49.46

lb/ft3 ASTMD-891B

 

ii)

DDGS moisture content maximum 10% (by Weight); and

 

iii)       Anhydrous Fuel Ethanol Production Rate: The average production rate
will be equal to the design capacity of the Plant.

 

8.2

Performance Guarantees:

 

Upon Final Completion of the Plant, the EPC Contractor will guarantee to the
Owner that the Plant shall function to meet the following consumption and
production criteria set out below (the “Performance Guarantees”):

 

Anhydrous Fuel Ethanol Production Rate:

 

Minimum 12,857 US undenatured gallons per hour (average) based on a minimum
feedstock specification of 56 lb/bushel test weight corn containing a maximum of
14.5% moisture (by weight), 72% dry starch (by weight) and a max of 1% foreign
material (by weight).

 

When properly blended with denaturant, corrosion inhibitor and/or other
additives as Delta-T directs, denatured ethanol will meet specifications for
fuel ethanol per ASTM D4806-06c.

 

Anhydrous Fuel Ethanol Conversion:

 

Maximum 0.515 pounds of anhydrous undenatured ethanol (average) per 1.0 pounds
convertible starch content in the corn feed to the Plant based on corn
specification of #2 Yellow Dent corn, minimum 56 lb/bushel, maximum 14.5% (wgt)
moisture, minimum 72% (wgt dry, trash-free) starch, maximum 1% (wgt) trash.

 

Natural Gas:

 

Maximum average measured BTU HHV per US gallon of product to operate the boiler,
DDGS dryer and thermal oxidizer will be 34,000BTU per US gallon for standard
dryers including gas required for the RTO’s . (Final BTU content of EPC Proposal
and Contract to be adjusted for steam purchases from third party.)

 

Process Electrical Consumption and Emissions:

 

Process Electrical Consumption: Maximum average kWh per US gallon of undenatured
fuel ethanol to operate essential process equipment will be 1.0. The indicated
consumption does not include grain receiving and storage, grain milling, DDGS
drying, DDGS transfer and handling,

 

 

--------------------------------------------------------------------------------



ethanol storage and loadout, CO2 recovery, cooling tower and chiller including
cooling and chilled water circulation, plant compressed air, boiler facility and
condensate return, well and potable water supply, fire protection, process
sumps, lighting, heat tracing, HVAC, and transformer/electrical distribution
equipment losses.

 

Emissions: During the Final Performance Test, EPC Contractor will demonstrate
that the Plant meets all levels of emissions and discharges within its control
as required by local, provincial and federal authorities and as set out in the
relevant permits included with the EPC Contract. Any changes to applicable laws
or to the air permit after issuance of the EPC Price shall be a Change Order.

 

9.0

Liquidated Damages, Performance and Bonus:

 

9.1

Schedule Liquidated Damages and Bonus:

 

Total schedule liquidated damage liability of EPC Contractor will be capped at
no greater than ten percent (10%) of the EPC Contract Price (excluding
warranties and indemnities) and will be Owner’s sole and exclusive remedy for
delays in meeting the Guaranteed Substantial Completion Date. Schedule delay
liquidated damage shall be $65,000 per day. EPC Contractor shall have no
responsibility for any other delay damages.

 

For every day before the Guaranteed Substantial Completion Date the Substantial
Completion is completed, the EPC Contractor will receive an early completion
bonus of $20,000 per day capped at $4,000,000. In no case shall the aggregate of
the Schedule Bonus and the Performance Bonus set forth below exceed an aggregate
of $5,000,000 and shall be subordinated to the senior debt. No schedule bonuses
should be given if the full performance guarantees are not achieved.

 

9.2

Performance Liquidated Damages and Bonus:

 

If, after Substantial Completion, the Plant fails one or more of the process
Performance Guarantees set forth in Section 8.2 above during the Final
Performance Test and EPC Contractor has not been able to correct the defect and
pass all components of the Performance Tests within the time set forth, then
Owner shall be entitled to performance liquidated damages based on the net
amount due as allocated below up to the agreed upon cap of five percent (5%) of
the EPC Contract Price.

 

The sum of the countervailing factors, determined as set forth under Section
9.2.1 below, shall be deducted from the sum of the damages determined
thereunder. If the countervailing factors are greater than the damages, the
Performance Test is deemed passed and the Owner shall pay the EPC Contractor a
Performance Bonus if earned as set forth below.

 

9.2.1

Amount of Liquidated Damages (Dollar amounts depend on plant size. Dollar
amounts are for illustration only)

 

 

 

--------------------------------------------------------------------------------



 

Fuel Ethanol Conversion:

$421,000 per 0.01 lb of anhydrous un-denatured ethanol per lb of convertible
starch that the Performance Test results show lower or higher than the
guaranteed ethanol conversion listed in section 8.2 above. To the extent the
yield is lower the resulting number shall constitute damages. To the extent that
it is higher the resulting amount shall be a countervailing factor.

Fuel Ethanol Production Rate:

 

 

 

 

 

 

 

Fuel Ethanol Production Bonus

The formula for calculating any reduced production of undenatured ethanol that
the Performance Test results show listed in Section 8.2 above will be as
follows. Total EPC price/108,000,000 gpy X shortfall. To the extent the rate is
lower the resulting number shall constitute damages. If the Performance Test
results show higher results than the guaranteed production rate of 108,000,000
gpy then a bonus will be paid on the following basis:

 

Total EPC price/108,000,000 X one additional year production. The aggregate
total of all bonuses payable to EPC Contractor under this contract is capped at
$5,000,000. Payment of the bonus shall be made monthly over an eighteen (18)
month period and shall bear no interest.

Natural Gas Consumption:

$ 92,000 per each 100 BTU per US gallon of un-denatured ethanol that the
Performance Test results show higher or lower than guaranteed natural gas
consumed for the boiler, RTOs and DDGS dryer listed in section 8.2 above. To the
extent the consumption is higher the resulting number shall constitute damages.
To the extent that it is lower the resulting amount shall be a countervailing
factor.

Process Electrical Consumption:

$ 86,000 per each 0.01 kWh per US gallon of un-denatured ethanol that the
Performance Test results show higher or lower than the guaranteed power
consumption production rate listed in section 8.2 above. To the extent the
consumption is higher the resulting number shall constitute damages.

 

10.0

Limitations of Liability:

 

Neither Party shall have any liability to the other for indirect, punitive,
exemplary and consequential damages. The aggregate liability of EPC Contractor
pursuant to EPC Contract whether arising out of contract, tort (including
negligence), or strict liability shall not exceed the lesser of the following:

100% of EPC Contract Price or the amount actually advanced to the EPC Contractor
under the EPC contract until Mechanical Completion;

 

30% of EPC Contract Price from Mechanical Completion until Substantial
Completion;

 

15% of EPC Contract Price from Substantial Completion until Final Completion;
Warranty only

 

 

--------------------------------------------------------------------------------



after Final Completion

 

The Limit of Liability for Intellectual Property claims is $3,000,000.00

 

11.0

Payment:

 

Owner shall pay EPC Contractor a lump sum price for the Project based upon
mutually agreed upon specifications, design and scopes of work between Owner and
EPC Contractor and incorporated into the EPC Contract. On the effective date of
the EPC Contract, a sum equal to ten percent (10%) of the EPC Contract Price
shall be paid to EPC Contractor as advance payment against a bank guarantee for
same amount. Payment shall be net 30 days.

 

The EPC Contractor will be paid in monthly progress payments on the basis of the
Earned Value of the work accomplished and the progress payments shall be reduced
by a portion of the advance payment made by the Owner corresponding to the value
of the work completed. Interest for late payments will accrue at 18% per annum.
Legal fees and other costs arising from efforts by the EPC Contractor to collect
monies due it will be paid by the Owner.

 

12.0

Insurance:

 

The EPC Contract shall provide that care, custody and control of the facility
remains with EPC Contractor until Substantial Completion is achieved. Risk of
loss passes to Owner along with care and custody at Substantial Completion.
Owner will furnish the Builders All Risk Coverage in a form and with a
deductible acceptable to EPC Contractor. EPC Contractor and its
subcontractors/suppliers shall be added as named insureds. EPC Contractor, its
individual members and EPC Contractor’s subcontractors/suppliers shall be named
additional insureds on the Owner-Furnished property insurance for existing
Improvements and a waiver of subrogation shall be provided in EPC Contractor’s
favour. EPC Contractor’s deductible responsibility for Owner furnished insurance
shall be no greater than $50,000 per occurrence. EPC Contractor’s liability for
loss or damage to the Plant or Owner furnished equipment shall be limited to
payment of the deductible for losses caused by it plus the proceeds of the Owner
furnished insurance. The EPC Contract Price includes Workers Compensation, $2M
in Auto Insurance, and $15M in CGL insurance coverage, Owner shall supply
similar coverage naming EPC Contractor as an additional insured for the
operators and other staff supplied by Owner. The EPC Contractor will comply with
all applicable laws and the Professional Engineers of Ontario regulations and
requirements concerning insurance and qualifications related to professional
engineering. EPC Contractor to provide performance corporate guarantee or bond
with form and coverage agreeable to Owner and Lender.

 

13.0

Indemnity:

 

The indemnities to be given by one Party to the other under the EPC Contract
shall be determined by the Parties and set out in the EPC Contract. Without
limiting the scope of the previous sentence, EPC Contractor shall warrant and
indemnify the Owner from damages arising from the infringement of United States
or Canadian patents or trade secret actions based upon Owner’s use of the
Delta-T Technology.

 

 

--------------------------------------------------------------------------------



 

14.0

Rights of Owner and EPC Contractor To Terminate Work:

 

Both the Owner and the EPC Contractor shall have the right to terminate the EPC
Contract as a result of bankruptcy or other material breach by the other Party
as further set out in the EPC Contract.

 

The Parties agree that the Owner shall have the right to terminate for
convenience and pay only for (i) all work performed to the time of termination;
plus (ii) all costs of termination including cancellation payments and
demobilization; plus (iii) a proportionate share of EPC Contractor’s fee for
overhead and profit; plus (iv) the full amount of the Technology License fee.

 

The Parties shall negotiate provisions for Owner to have the right to terminate
for cause for any uncured EPC Contractor defaults, such as abandonment, failure
to maintain insurance, breach or termination of parent guarantee or bankruptcy
of guarantor, and for failure to achieve Substantial Completion by date certain
after the Guaranteed Substantial Completion Date. Need to add the concept of
“cover” for termination for cause.

 

The EPC Contractor will have an express right to suspend work in the event of
non-payment of undisputed invoice in excess of 10 (ten) days after same is due
and payable. If payment is not made on an undisputed invoice within 60 (sixty)
days after the first 10 (ten) day period, EPC Contractor may terminate the EPC
Contract for Owner default.

 

15.0

Equipment Warranty:

 

Equipment Warranty: EPC Contractor will warrant that all equipment is free from
mechanical defect and defect in material and workmanship for twelve (12) months
from the date of Substantial Completion. A 12 month additional warranty shall be
provided for any item repaired or replaced during the initial warranty period.
Such additional warranty period will start from the date of repair or
replacement of the equipment. The sole remedy shall be repair or replacement of
the defective material or equipment. In no event shall any warranty extend more
than twenty-four (24) months from the date of Substantial Completion.

 

Design Warranty: EPC Contractor warrants, for a period ending one year after
Substantial Completion, or the last date on which EPC Contractor performed work
under this Contract if the Contract is terminated for any reason prior to
Substantial Completion, that the services provided by it hereunder will be
provided with reasonable skill and care of the type normally exercised by other
design professionals under similar circumstances. EPC Contractor shall not have
any obligation or liability for failures or defects due to ordinary wear and
tear, corrosion or erosion, or as a result of improper operation, improper
maintenance or operating conditions more severe than, or different from, those
contemplated in the original design of the Work. Owner’s sole and exclusive
remedy in case of a breach of this warranty shall be to have EPC Contractor
re-perform the services found not to satisfy this warranty

 

16.0

Compliance with Standards

 

 

 

--------------------------------------------------------------------------------



The EPC Contractor proposal shall be based on the Construction Standards annexed
hereto as Schedule “C”.

 

17.0

Binding Obligations

 

It is agreed that, except for this paragraph, Section 17.2 and Section 5.0 –
Confidentiality, this Term Sheet shall not create any legally binding
obligations on the Parties to negotiate or complete an EPC Contract as herein
contemplated, or otherwise. In any event, completion of the EPC Contract will be
subject to:

 

(a)

the Owner being able to secure the necessary Project financing for the Project;

 

(b)

the Owner being able to secure all necessary environmental and industry permits;

 

(c)       each Party being satisfied in its sole and absolute discretion with
all pricing and contractual terms;

 

(d)       the execution of mutually satisfactory EPC Contract reflecting the EPC
Contract Price and other terms and conditions as finally negotiated by the
Parties; and

 

(e)       the approval of the EPC Contract by the Board of Directors of the EPC
Contractor and the Board of Directors of the Owner.

 

(f)        Owner will provide EPC Contractor with satisfactory documentation of
its ability to satisfy the financial requirements of the EPC Contract.

 

Notwithstanding contrary to any provisions in this Term Sheet, Both Parties
shall, within seven (7) days after the submission of the Proposal by EPC
Contractor in accordance with Section 2.1, enter into exclusive negotiations for
a period of thirty (30) days, or such other period agreed to in writing by the
Parties, for the purpose of negotiating and executing in good faith a definitive
EPC Contract for the Project (hereinafter referred to as the “Exclusive
Negotiation Period”).

 

In the event the EPC Contractor provides a Proposal within the Pricing and terms
of this Term Sheet and (a) is terminated by the Owner during the Exclusive
Negotiation Period, or (b) if the Exclusive Negotiation Period expires with both
Parties having acted reasonably and in good faith without an EPC Contract having
been executed by the Parties, the Owner shall, within thirty (30) days after the
receipt of the termination notice by EPC Contractor from the Owner or the
expiration date of the Exclusive Negotiation Period, pay a cancellation fee in
the amount of Three Hundred Thousand Dollars ($300,000) (hereinafter referred to
as “Cancellation Fee”) to EPC Contractor for reimbursement of the costs and
expenses incurred by EPC Contractor in connection with this Term Sheet.

 

18.0

Personnel

 

The EPC Contractor will commit to keeping the key people identified in the EPC
Contract on this Project, and necessary replacements will be subject to the
Owners’ reasonable review and

 

 

--------------------------------------------------------------------------------



approval. The EPC Contractor shall replace personnel reasonably objected to.

 

19.0

Cooperation in Financing

 

The EPC Contractor understands that the EPC Contract must be satisfactory in
form and substance to the Owner, the Owners lenders’ engineer, the Owner’s
lenders and their respective solicitors, acting reasonably and, accordingly,
there may be some amendments and other modifications to the EPC Contract
required in order obtaining the requisite financing for the Project. Upon
issuance of this term sheet by both Parties, the EPC Contractor will, in good
faith cooperate with the Owner in this regard in order to ensure that the
Project proceeds. The EPC Contractor agrees to use its best efforts and shall,
upon request of the Owner, execute such further documents and other assurances
as may be required by the Lenders or its solicitors, acting reasonably.

 

20.0

Governing Law

 

EPC Contractor agrees that the governing law for the EPC Contract will be the
law of Ontario, Canada.

 

21.0

Acceptance of Terms and Conditions of Term Sheet

 

Within seven (7) days from the date of execution of this Term Sheet, the EPC
Contractor shall submit to the Owner an Acknowledgment and Acceptance executed
by the EPC Contractor, in the form annexed hereto as Schedule “D”.

 

22.0

Assignment

 

The Owner may assign its rights and benefits under this term sheet to any legal
entity subject to the EPC Contractor’s written approval, which approval shall
not be unreasonably withheld. Notwithstanding the foregoing, the EPC Contractor
agrees that the Owner may at any time after execution of this Term Sheet assign
its rights under this Term Sheet to any of the Owner’s corporate affiliates or
subsidiaries or to the Owner’s financiers as a form of security upon reasonable
notice and consent of the EPC Contractor in such a case.

 

23.0

Currency

 

The currency of this Term Sheet and the EPC Proposal shall be United States
dollars unless otherwise stated and agreed.

 

 

--------------------------------------------------------------------------------



APPENDIX 1

 

SITE PLAN

 

(TO BE ATTACHED)



 

 

--------------------------------------------------------------------------------



SCHEDULE “A”

EPC CONTRACTOR’S SCOPE OF SUPPLY

 

A.

Engineering & Support Services

 

 

Process design and technology license

 

Technical data for air permits

 

Detailed Engineering for EPC Contractors Scope of Supply

 

Operations and maintenance Manuals for Specified Plant

 

Plant operator and maintenance staff training

 

A Plant design Haz-Ops review(of P&ID’s) will be conducted before the process

design is complete

 

B.

Site Development

 

 

Paved roadway including sub base material (Where paving is required)

 

Concrete foundations based on a soil bearing capacity of 3500 psf

for process Plant and 5000 psf for the grain storage

 

Rail, spur including sub grade and sub base with one main switch and two spur

 

switches

 

Fire water system including pumps, underground loop, hydrants, and sprinkler

systems

 

Crushed stone surface

 

C.

Buildings

 

 

Renovation to existing building for the purposes of Administration and

 

Maintenance

 

Main Process Building

 

D&D Structure

 

Fermentation Equipment Building

 

Control Room/Laboratory/Break Room Building

 

Medium Voltage switchyard enclosure

 

MCC Building

 

DDGS Storage Building

 

Grain Unloading/DDGS load out Enclosure

 

Contractor, Delta-T and Owner to review all sizes based on the most recent
design.

 

D.

Standard Design Basis

 

 

Operation-350 days per year, 24 hours per day

 

Feedstock Supply-Number 2 Dent Corn

 

Critical process equipment backup emergency generator on 600 volt 3 phase

essential services buss

 

Cooling tower pump in-line spare

 

 

 

--------------------------------------------------------------------------------



 

Hammer mill system sized for 120% of design basis requirement

 

DDGS dryer sized for 120% of design basis requirement

 

VOC thermal oxidation destruction efficiency of 95% minimum or permit limits,

 

whichever is higher

 

Ethanol water scrubber absorption efficiency of 98.5% minimum

 

Ethanol product moisture content of 2000 ppm maximum

 

Ability to feed wet distillers grains from wet pad to dryer

 

Grain Storage-10 days to accommodate unit train unloading

 

Ethanol Main Product Tankage – 10 days

 

Ethanol Day Tankage - 24 hours

 

Denaturant Storage Tank – 14 days

 

DDGS Storage – 7 days

 

Wet Cake Pad –(Sized for upset conditions only)

 

Condensed soluble Tankage – 1 day

 

Provide cleared, leveled, ready to build site by Northern Ethanol

 

Provide all temporary power and other services necessary for construction

 

Site grading and earthworks

 

Soil improvements to reach required bearing capacity and eliminate soil

 

expansion/contraction, settlement and moisture complications

 

Tie-in to municipal system

 

Backup fuel supply storage for the emergency generator

 

Permanent fencing and security, including guard shack

 

Electrical Interface from the utility, including metering, voltage step down
4160

and 600 volt, switching and protection, the Battery limits will be defined

 

during

the proposal stage.

 

Natural gas within Battery limits including metering, pressure reduction and

 

control

 

Temporary utility connection and consumption

 

Temporary construction facilities such as offices, utilities, security, and
parking,

including facilities for the owner

 

First fills of lubricants

 

Startup and operational spare parts, tools and consumables

 

Operation and permanent spare parts allowance to be provided to Owner with

EPC Price

 

Site surfacing

 

Noise abatement

 

Unit train (25 cars) grain unloading system (owner will shuttle)

 

Lab equipment including case work, countertops, shelves and sinks (Northern?)

 

Technical data for non-air environmental permits (water)

 

Detailed engineering for Site-specific issues

 

Equipment/operations redundancy

 

Raw water system suitable for fire protection needs

 

Raw water system of adequate quality to meet ethanol process requirements

 

All equipment shall be new and clean

 

The Plant DCS control system shall monitor and control the majority of all Plant

 

processes and provide adequate process data storage and back-up. The

 

 

 

--------------------------------------------------------------------------------



 

DCS will be adequate to ensure safe and efficient operation of the facility.

 

The Plant medium and low voltages will be 4160 and 600 volts respectively.

 

The Plant DCS will utilize redundant dedicated chargers for a 125VDC battery

 

supply system

 

Adequate lighting provided for all areas of Plant operation

 

Classification of hazardous areas will be in accordance with local codes.

 

All equipment exposed to elements will be insulated, heat traced, and sheltered
as

 

required to tolerate local conditions

 

Control Room/Laboratory/Break Room Building will be provided with adequate

 

HVAC equipment to meet local area climate for personnel comfort and equipment

 

protection.

 

The Plant air system will be supplier with 2X100% air compressor system

 

supplying clean, dry, oil free instrument and shop air.

 

Spill containment will be provided as required by environmental due diligence

 

reviews.

 

Storm water management system

 

Process surge Tankage – 6 hours or the plant specifications whichever is the

 

greater

 

Chemical storage Tankage – 1.5 x delivery truck volume.

 

Emergency Fuel Storage – 500 gallons

 

Fire pump fuel storage – 500 gallons

 

Rail Weigh Scale – 1 each

 

Truck Weigh Scale – 10ftx80ft

 

- The Standard Design Basis is subject to modifications by mutual agreement,
during final engineering

 

E.

Equipment and Bulk Materials

 

 

The degree of automation of the Project will allow:

 

a)         Steady state operation from a central control room with routine
operator interface.

 

 

b)

Plant DCS will incorporate a remote operator pager system.

 

c)         Start-up and shut-down is a remotely controlled operation with field
assistance only for the systems directly controlled by the DCS system

 

 

d)

Routine cleaning of process equipment is a manual operation.

 

 

Equipment, materials and installation to meet Plant performance requirements

 

Project will include all necessary cranage and specialized tooling to perform

 

routine and major maintenance.

 

The Project design will allow sufficient room for equipment access and lay-down

area during the performance of all maintenance activities.

 

 

--------------------------------------------------------------------------------



SCHEDULE “B”

 

OWNER’S SCOPE OF SUPPLY

 

 

Environmental permit acquisition.

 

Site Plan approval

 

Provide soil testing and preliminary geotechnical evaluation

 

Provide topographic and legal surveys

 

Provide all metered utility services to Plant battery limits (gas, power, water,
sewers)

 

Any CO2 Plant and CO2 storage and loading systems

 

Telecommunications and SCADA to the Project

 

Operational Spares

 

Prepare/file all required federal/provincial or state/local permits

 

Provide for all necessary information related to pre-existing, or unknown site
conditions

 

Provide for any environmental remediation regarding pre-existing contamination

 

Supply of chemicals, feedstock, yeast and utility supply (meeting the criteria
set out in

 

the section 8.1 of this Term Sheet) and water, electricity, natural gas during
start

 

up and testing

 

Land with necessary access

 

Financing Costs

 

Property Survey

 

Rolling stock

 

Working Capital

 

Operating and maintenance staff for start-up and operation

 

Demolition of existing site structure

 

Final Landscaping

 

Furniture

 

 

 

--------------------------------------------------------------------------------



SCHEDULE “C”

 

CONSTRUCTION STANDARDS

 

Building Codes

UBC

 

Ontario Building Code

Cable Making

ICEA (Insulated Cable Engineers Association)

Concrete

CSA A23.3-94 D

Corrosion

NACE (National Association of Corrosion

 

Engineers)

Electrical/Instrumentation

NEMA (National Electrical Manufacturers

 

Engineers)

 

NEC (National Electrical Code)

 

ISA (Instrument Society of America)

 

Ontario Electrical Safety Code

Electrical Components

UL (Underwriters Laboratories)

 

CSA (Canadian Standards Association)

Flanges

ANSI standard

Fire Protection

NFPA

Heat Exchanger

TEMA (Tubular Exchanger Manufacturers

 

Association)

Nuts, Bolts, Fittings & Line

Components

ASTM (American Society of Testing Materials)

 

SAE (Society of Automotive Engineers)

Painting

SSPC (Steel Structure Painting Council)

Personal Safety

OSHA (Occupational Safety and Health

Association)

Piping, pumps

ANSI (American National Standards Institute)

 

TSSA (Technical Standards and Safety Authority Structural Steel

 

AISC (American Institute of Steel Construction) and NBC

Code

CISC (Canadian Institute of Steel Construction)

Tanks &

API (American Petroleum Institute)

Vessels (where required)

ASME (American Society of Mechanical

 

Engineers)

 

TSSA (Technical Standards and Safety Authority)

Welding

AWS (American Welding Society)

 

TSSA (Technical Standards and Safety Authority)

Fuels Safety

TSSA (Technical Standards and Safety Authority)

Environmental

MOE (Ministry of the Environment)

 

 

 

 

--------------------------------------------------------------------------------



SCHEDULE “D”

 

ACKNOWLEDGEMENT AND ACCEPTANCE

 

The undersigned, the Vice President of SK ENGINEERING & CONSTRUCTION CO. LTD.
(“EPC Contractor”) hereby acknowledges having received and reviewed the Term
Sheet dated this 12th day of March, 2008, issued by Northern Ethanol (Sarnia)
Inc. (“Owner”) in connection with the Project (as that term is defined in the
Term Sheet), and represents and warrants that he is authorized to execute this
Acknowledgement and Acceptance and agrees that subject to conclusion of final
negotiations between Owner and EPC Contractor and approval of the EPC Contract
by the Parties’ Risk Committee, the terms and conditions contained in the Term
Sheet shall form the basis of the EPC Contract to be entered into by Owner and
EPC Contractor with respect to the Project.

 

The undersigned, the Vice President of SK ENGINEERING & CONSTRUCTION CO. LTD.,
also agrees that any amounts received by EPC Contractor from Owner on account of
the execution and delivery of this Acknowledgement and Acceptance or on account
of the delivery to Owner by EPC Contractor of the Proposal contemplated under
the Term Sheet shall be credited to the Owner as initial payments under the EPC
Contract. 

 

Dated this 12th day of March, 2008.

 

 

 

SK ENGINEERING & CONSTRUCTION CO. LTD.

 

 

 

Per:_s/Kye Hong Park____________

 

Name: Kyu Hong Park

 

Title: Vice President

 

Accepted by Northern Ethanol (Sarnia) Inc. this 12th day of March, 2008

 

 

 

Per:_s/Gordon Laschinger_________

 

Name: Gordon Laschinger

 

Title: President & CEO

 

 

 

--------------------------------------------------------------------------------





SCHEDULE “E”

 

EPC CONTRACTOR’S SCOPE OF WORK FOR PREPARATION OF LUMP SUM PROPOSAL AS
REFERENCED IN ARTICLE 2.1 AND 3.2

 

BASIS FOR PROPOSAL

DESIGN PACKAGE

FOR

108 MM GPY US

FUEL ETHANOL PLANT

VOLUME 1

SECTION A

SYSTEM DESIGN SPECIFICATION

SECTION B

TECHNICAL SPECIFICATIONS

 

1000 Piping

 

1300 DDGS Handling, Storage & Loadout

 

1400 DDGS Dryer

 

1500 Grain Handling and Milling

 

2000 Shell and Tube Heat Exchangers

 

2100 Plate and Frame Heat Exchangers

 

2200 Centrifugal Chillers

 

2400 Regenerative Thermal Oxidizer

 

2600 Cooling Tower

 

3000 Centrifugal Pumps

 

3100 Metering Pumps

 

3300 Air Compressor

 

3400 Agitators

 

3500 Low Voltage Electric Motors

 

3600 Med. Voltage Motors

 

3700 Decanter Centrifuge

 

4000 Field Fabricated Tanks

 

4100 Shop Fabricated Tanks

 

4200 DDPE Shop Fabricated Tanks

 

5000 Columns and Pressure Vessels

 

5100 Column Internals

 

5200 Column Internal Installation

 

6100 Instrumentation

 

6200 Control Valves

 

6300 Manual Valves

 

7000 Equipment Installation

 

7100 Electrical/Instrument Installation

 

8000 Plant Control Narrative

 

9000 Fire Protection

 

Raw water treatment system

 

SECTION C

EQUIPMENT DATA SHEETS

 

 

 

--------------------------------------------------------------------------------



 

1.

Agitators

 

2.

Air Compressors

 

3.

Centrifuges

 

4.

Chillers

 

5.

Column Internals

 

6.

Columns & Pressure Vessels

 

7.

Cooling Tower

 

8.

Desiccant and Ballast

 

9.

Dryer

 

10.

Filters

 

11.

Heat Exchangers (P&F)

 

12.

Heat Exchangers (S&T)

 

13.

Other Equipment

 

a.

Blowers

 

b.

CIP Nozzles

 

c.

Mix Tank Plug Auger

 

d.

Classifier Strainer

 

14.

Pumps

 

15.

Tanks

 

16.

Regenerative Thermal Oxidizer

 

17.

Strainers

 

VOLUME 2

 

SECTION D

LISTS

 

 

1.

Line List

 

2.

Instrument List

 

3.

Valve List

 

4.

Equipment List

 

5.

Motor List

 

VOLUME 3

 

SECTION E

PFD/P&IDS

 

SECTION F

PROCESS EQUIPMENT DRAWINGS

 

 

1.

Classifier Strainer

 

2.

Columns and Pressure Vessels

 

3.

Heat Exchangers (Shell and Tube)

 

4.

Tanks

 

5.

Mix Tank Plug Auger

 

SECTION G

GENERAL ARRANGEMENT DRAWINGS

 

 

 

--------------------------------------------------------------------------------



 

1.

Grain Handling and Milling

 

2.

Fermentation

 

3.

Main Process Building

 

4.

Distillation and Dehydration

 

5.

Evaporation

 

5.

Dryer/RTO

 

6.

DDGS Storage

 

7.

Wet Cake

 

8.

Boiler

 

9.

Surge Tanks

 

SECTION H

ELECTRICAL SINGLE LINE DIAGRAMS

 

SECTION I

EPC PROPOSAL DELIVERABLES:

 

EPC Contractor shall provide six (6) original copies in hard copy and one
electronic copy of the Lump Sum Proposal along with as a minimum the following
materials as support:

 

 

1.

P&ID’s

 

2.

General Electrical One Lines

 

3.

General Arrangements (Plans & Sections)

 

4.

Labor Survey

 

5.

Level 1 Schedule

 

6.

Equipment List and Quotes

 

7.

Site visit report

 

8.

Price breakdown

 

9.

Basis of Estimate - Methodology

 

The above referenced materials to be generated utilizing Delta-T’s Schedule “A”
Design Package PDA 2, site specific package, to be provided by Northern Ethanol
pursuant to contract with Delta-T.

 

 

--------------------------------------------------------------------------------



SCHEDULE “F”

 

MECHANICAL COMPLETION REQUIREMENTS

Mechanical Completion Definition

 

“Mechanical Completion” of the Plant will occur when each of the following
conditions have been met with respect to the Plant equipment:

 

(i)        EPC Contractor has completed the construction of the Plant in
accordance with the EPC Contract, excepting only minor items that do not
materially affect the mechanical, electrical, or structural integrity of the
Plant or the safe, reliable and efficient operation of the Plant equipment for
its intended purpose; including, without limitation: (1) the setting of the
Plant equipment on foundations; (2) the inter-connection of all Plant equipment
as required by way of piping, wiring, controls, and safety systems; and (3)
ensuring that:

 

(A)      all Plant equipment related to its related operating systems are
individually cleaned, leak checked, and lubricated;

 

(B)

all Equipment is checked out;

 

(C)

all ground checks are made;

 

(D)      all piping supplied by EPC Contractor is tested and flushed clean as
required by Applicable Legal Requirements and flushed;

 

(E)

the switchyards are complete;

 

(F)       all electrical circuits have been point-to-point checked to verify
that such Equipment and operating systems have been correctly installed so as to
respond to simulated test signals equivalent to actual signals received during
operation; provided that such obligation shall not extend to electrical circuits
after the termination points to any Owner-furnished equipment or other equipment
not free issued to the EPC Contractor;

 

(G)      the Equipment can reasonably be expected to operate without damage to
the Plant, Sarnia Hydro Distribution’s power grid, the City of Sarnia’s water
and sewage system:

 

(H)

the Plant is ready for start-up and initial process equipment testing;

 

(I)        all of the Facilities necessary for the safe operation of the Plant
have been completed and are ready for initial operation; and

 

(J)       training of Owner’s personnel has commenced and all draft or final
versions of operating manuals have been delivered to Owner; and

 

(ii)

the Plant is capable of operating safely, reliably and in accordance with

Applicable Legal Requirements and Accepted Electrical Practices.

 

 

 